               Case 19-50098-KKS            Doc 78      Filed 05/19/21      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

IN RE:      MARTHA PITTMAN,                                               CASE NO.: 19-50098-KKS
            Debtor.                                                       CHAPTER 13
_________________________________/

                                   NOTICE OF OPPORTUNITY TO
                                    OBJECT AND FOR HEARING

    Pursuant to Local Rule 2002-2, the Court will consider the relief requested in this paper
    without further notice or hearing unless a party in interest files a response within 21 days from
    the date set forth on the proof of service plus an additional three days for service if any party
    was served by U.S. Mail, or such other period as may be specified in Fed. R. Bankr. P.
    9006(f).

    If you object to the relief requested in this paper, you must file an objection or response
    electronically with the Clerk of the Court or by mail at 110 E. Park Avenue, Suite 100,
    Tallahassee, FL, 32301 and serve a copy on the movant’s attorney, Scott T. Manion, Legal
    Services of North Florida, Inc., 121 N. Jackson St., Quincy, FL 32351, and any other
    appropriate person within the time allowed. If you file and serve a response within the time
    permitted, the Court will either schedule and notify you of a hearing or consider the response
    and grant or deny the relief requested without a hearing.

    If you do not file a response within the time permitted, the Court will consider that you do not
    oppose the relief requested in the paper, will proceed to consider the paper without further
    notice or hearing, and may grant the relief requested.

                MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN
                            (NEGATIVE NOTICE)

         The Debtor, MARTHA PITTMAN, hereby moves to modify her confirmed Chapter 13

Plan. In support of her motion she avers:

         1.    This motion is made pursuant to 11 U.S.C. §1329.

         2.    This Court entered an Order Confirming Plan on January 30, 2020.

         3.    The Debtor’s Chapter 13 Plan presently calls for her to pay $193.35 per month to

               the Trustee.

         4.    The Debtor has incurred a post-petition arrearage on the mortgage payments owed

               to secured creditor, Vanderbilt Mortgage and Finance, for the months of February,
               Case 19-50098-KKS         Doc 78     Filed 05/19/21    Page 2 of 2




               March and May 2021.

       5.      Said Creditor has agreed to a modification of the plan to include the post-petition

               arrearage.

   6. The Debtor requests to modify her plan to cure the accrued arrearage owed to secured

       creditor, Vanderbilt Mortgage and Finance.

   7. Under the modified plan, the Debtor proposes to pay $193.35 per month for 62 months and

       one payment of $3,024.43 in month 84. The plan as modified meets the requirements of

       the Bankruptcy Code.

       WHEREFORE, the Debtor, MARTHA PITTMAN, requests this Court enter an Order

modifying the Chapter 13 plan as set forth above, and requests such other relief as is proper under

the circumstances.

       Dated this 19th day of May, 2021.

                                                     Respectfully submitted by,

                                                     /s/Scott T. Manion
                                                     Scott T. Manion
                                                     Attorney for the Debtor
                                                     Florida Bar No. 0791733
                                                     Legal Services of North Florida, Inc.
                                                     121 N. Jackson St.
                                                     Quincy, Florida 32351
                                                     (850)875-9881



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
all creditors and parties in interest on the attached mailing matrix, this 19th day of May 2021, by
electronic and/or U.S. Mail.

                                                     /s/ Scott T. Manion
                                                     Scott T. Manion
